— In a matrimonial action, the defendant appeals from an order of the Supreme Court, Kings County (Shaw, J.), entered April 24, 1987, which directed that title to the marital residence be transferred to the plaintiff.
Ordered that the order is affirmed, with costs.
The parties were divorced by judgment dated May 3, 1979, pursuant to which the defendant was required to pay child support, tuition, household maintenance and other expenses. The plaintiff was granted exclusive possession of the marital residence in Brooklyn. In the years subsequent to entry of the judgment of divorce the plaintiff obtained a number of money judgments against the defendant, who had moved to New Jersey and secreted his assets outside New York. The plaintiff was appointed receiver of so much of the defendant’s assets as remain in New York, which apparently consist only of the value of his share in the jointly held former marital residence. *647Upon application by the plaintiff, the court directed the transfer of the residence to the plaintiff in order to satisfy the outstanding judgments in her favor, and against the defendant.
We find unpersuasive the defendant’s contention that the transfer of title was erroneous (see, Domestic Relations Law § 243) in view of the fact that the defendant has continually refused to honor his support obligations and to that end, has transferred all of his assets out of the State, with the exception of his interest in the former marital residence.
We have examined the defendant’s remaining contention and find it to be without merit. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.